       Case 4:20-cv-00058-RGE-SBJ Document 156 Filed 09/22/21 Page 1 of 1


                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF IOWA
                                     CENTRAL DIVISION


 PETER P. MOE,                                       No. 4:17-cv-00058-RGE-SBJ

                Plaintiff,                           STIPULATION OF DISMISSAL
                                                     WITH PREJUDICE
 vs.

 GRINNELL COLLEGE,

                Defendant.

        NOW COMES COUNSEL FOR THE PARTIES, through which the parties to this

action, Plaintiff Peter P. Moe and Defendant Grinnell College, pursuant to Federal Rule of Civil

Procedure 41(a)(1)(A)(ii), hereby stipulate and agree to the DISMISSAL WITH PREJUDICE of

the claims remaining in this action. Each party shall bear its own attorneys’ fees and costs.

Dated: September 22, 2021

                                                     Respectfully Submitted,

/s/ Andrew T. Miltenberg                           /s/ Frank Boyd Harty
    Andrew T. Miltenberg (pro hac vice)                 Frank Boyd Harty
Kara L. Gorycki (pro hac vice)                     Nyemaster Goode, P.C.
Nesenoff & Miltenberg, LLP                         700 Walnut Street, Suite 1600
363 Seventh Avenue, Fifth Floor                    Des Moines, Iowa 50309
New York, New York 10001                           Telephone: 515-283-3100
Telephone: (212) 736-4500                          Facsimile: 515-283-8045
Email: amiltenberg@nmllplaw.com                    Email: fharty@nyemaster.com
Email: kgorycki@nmllplaw.com
                                                   /s/ Frances M. Haas
 /s/ David Goldman                                 Frances M. Haas
     David H. Goldman                              Nyemaster Goode, P.C.
 BABICH GOLDMAN, P.C.                              625 First Street SE, Suite 400
 501 S.W. 7th Street, Suite J                      Cedar Rapids, Iowa 52401
 Des Moines, Iowa 50309                            Telephone: 319-286-7000
 Telephone: (515) 244-4300                         Facsimile: 319-286-7050
 Email: dgoldman@babichgoldman.com                 Email: fmhaas@nyemaster.com

 Attorneys for Plaintiff                           Attorneys for Defendant
